Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least two diagonal pressure accommodation areas”, and “each diagonal pressure accommodation area includes an upper portion, a central portion, and a lower portion”, which results in at least two upper portions, at least two central portions, and at least two lower portions.  It is unclear which portion(s) is/are being referred to in lines 10-15 as “the upper portion”, “the central portion”, and “the lower portion”.  
Claim 9 recites the limitation “further comprising a body portion”, however, claim 1 already introduced “a body portion” in line 1.  For the purposes of examination, the limitation will be interpreted as referring to the same body portion of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2012/0216918 (Tsuda et al. hereinafter).
In re claim 1, with reference to Figs. 2a and 13, Tsuda et al. discloses: A container (1) comprising a body portion (4), wherein the body portion comprises: two diagonal pressure accommodation areas (13ab, 13bc); a first triangular area (upper 11ab); a second triangular area (lower 11bc); and at least one column between each diagonal pressure accommodation area and triangular area (surface transition between each diagonal pressure area and triangular area is considered a column), wherein each diagonal pressure accommodation area includes an upper portion (near 3), a central portion (halfway up body 4), and a lower portion (near 5), wherein, when the container is sealed, each diagonal pressure accommodation area is configured to twist in response to a change in pressure within the container (paragraph 0029), wherein the upper portion, the central portion, and the lower portion are vertically offset from each other (along the height of the container/body portion 4), and each are configured to curve in towards an interior of the body in response to a change in pressure within the container (See Figs. 5 and 6), and wherein a horizontal cross-section of the upper portion and a horizontal cross-section of the lower portion each have a more asymmetrical curvature 
In re claim 5, with reference to the Figs. noted above, Tsuda et al. discloses the claimed invention including wherein the first triangular area comprises a base and the second triangular area comprises a base, and wherein a distance measured from the base of the first triangular area to the base of the second triangular area is at least one-third a total height of the container (approximately one half the height of bottle 1 in Fig. 8, from top of upper 11ab to bottom of lower 11bc).
In re claim 7, with reference to the Figs. noted above, Tsuda et al. discloses the claimed invention including wherein a first of the two diagonal pressure accommodation areas (13ab) is disposed horizontally next to the first triangular area (upper 11ab), wherein the first triangular area (upper 11ab) is disposed horizontally next to the second triangular area (lower 11bc), and wherein the second triangular area is disposed horizontally next to a second of the two diagonal pressure accommodation areas (13bc) (see Fig. 8).
In re claim 8, with reference to the Figs. noted above, Tsuda et al. discloses the claimed invention including wherein in response to a change in internal container pressure, the container flexes at the first triangular area such that a surface of the first triangular area increases in concavity in response to an increasing pressure change (interpreted as the pressure change increasing, as opposed to a change which results in increased pressure, see paragraph 0029).
In re claim 9, with reference to the Figs. noted above, Tsuda et al. discloses the claimed invention including wherein a shoulder portion (at 3); a base portion (at 5); and a[the] body portion between the shoulder portion and the base portion, wherein the container deforms in response to stresses on the container caused by a change in pressure within the container, and wherein at least 90% of a decrease in volume of the container is due to deformation of the body portion (see Fig. 13).
In re claim 10, with reference to the Figs. noted above, Tsuda et al. discloses: A container for storing a liquid filled in a hot state and then sealed, the container comprising: a first vacuum panel (upper 11ab) having a first shape (triangular); a second vacuum panel (lower 11bc) having a second shape (triangular) that is the same as the first shape, wherein the second vacuum panel is oriented in an opposite direction than the first vacuum panel (See Fig. 8); and a third vacuum panel (13ab) having a third shape that is different from the first shape (diagonal), wherein the first vacuum panel, the second vacuum panel, and the third vacuum panel are disposed horizontally next to each other, wherein, in response to a reduction in volume when the container is sealed, the container is configured to twist to accommodate the reduction in volume (paragraph 0029).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for hot contents, and the deformation resulting from decreased pressure) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (i.e. the panel shapes/locations and collapsing behavior of Tsuda et al.). See MPEP 2114, II.
In re claim 11, with reference to the Figs. noted above, Tsuda et al. discloses the claimed invention including wherein the twist is initiated by cooling of the liquid (paragraph 0029).
In re claim 12, with reference to the Figs. noted above, Tsuda et al. discloses the claimed invention including wherein the first shape is triangular, the second shape is triangular, and the third shape is diagonal (as in re claim 10 above).
In re claim 13, with reference to the Figs. noted above, Tsuda et al. discloses the claimed invention including wherein the first vacuum panel is disposed between the second vacuum panel and the third vacuum panel such that sides of the first vacuum panel align with sides of the second vacuum panel and the third vacuum panel (See Fig. 8).
In re claim 15, with reference to the Figs. noted above, Tsuda et al. discloses the claimed invention including wherein both the first vacuum panel and the second vacuum panel are disposed between upper and lower extents of the third vacuum panel (see fig. 8, panels have the same etents).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. as applied to claim 1 above, and further in view of US PG Pub No. 2007/0187355 (Kamineni et al. hereinafter).
In re claims 2 and 3, with reference to the Figs. noted above, Tsuda et al. discloses the claimed invention except wherein each diagonal pressure accommodation area comprises a grip region, and wherein the grip regions include spaced-apart ribs.
However, with reference to Figs. 1 and 4, Kamineni et al. discloses a container wherein a vacuum panel (40) includes a grip region formed of spaced apart ribs (64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the ribbed grip region of Kamineni et al. with a panel of Tsuda et al. for the purposes of facilitating comfortable gripping of the container by a user (Kamineni et al. paragraphs 0025-0026).
Allowable Subject Matter
Claims 16, 17, 18, 19, and 20 are allowed.
Claims 4, 6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733